Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00424-CR

                                          Steven ROBLES,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR7479
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 21, 2019

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in Cause No. 2017CR7479 on August 23, 2018. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed on September

22, 2018. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal

was due on October 7, 2018. TEX. R. APP. P. 26.3. On May 16, 2019, appellant filed a Motion for

Leave to File a Late Notice of Appeal, and on June 7, 2019, appellant filed a Notice of Appeal

from Negotiated Plea.
                                                                                                         04-19-00424-CR


         Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain this appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if an appeal is not timely perfected, the court of appeals does not obtain jurisdiction to address

the merits of appeal, and the court may take no action other than to dismiss appeal; an appellate

court may not suspend rules to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim.

App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure governs out-of-time appeals from felony convictions).

         Accordingly, we dismiss this appeal for lack of jurisdiction. 1

                                                               PER CURIAM

DO NOT PUBLISH




1
 We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and the
defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment assessed
did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore, the trial
court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a certification that
shows the defendant has a right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d).


                                                           -2-